Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 16, 2022, have been carefully considered.  Claims 11, 12, 16, 20, 21, and 24-33 have been canceled; no new claims have been added.
Claims 1-10, 13-15, 17-19, 22, and 23 are presently pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 1-33 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-33.

Suggested Claim Amendment
	The Examiner respectfully suggests that line 2 of claim 1 should be amended to recite “a calcining”, instead of “an calcining”.


New Ground of Rejection
	The following New Ground of Rejection is being made in view of Applicants’ cancellation of claim 12.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-19 are indefinite for depending directly or indirectly from claim 12, which has been canceled. 

Allowable Subject Matter
Claims 1-10, 13-15, 22, and 23 are allowed.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the claimed catalyst production process, wherein catalyst materials are calcined  in a calcining oven having one or more separate reheating chambers, in which heated calcining gas is circulated from the reheating chambers into the calcining oven, and recirculated back into the reheating chambers at least 10 times, followed by increasing the over temperature in increments ranging from about 0.5°F/min to about 10°F/min such that the temperature in the oven does not vary more than about 25%, maintaining the oven at a final calcining temperature for a period of time, and cooling the oven to ambient temperature at a controlled rate ranging from about 2°F/min to about 20°F/min.
	Exemplary prior art includes:
Arnold et al.(WO 02/24620), which teaches the preparation of a catalyst by converting a particulate catalyst precursor via calcination, wherein a stream of the catalyst precursor is passed through at least one calcination zone at a substantially constant speed; and
Weiguny et al. (DE 10 211446), which teaches the preparation of a catalyst, in which a stream of the catalyst precursor is passed through at least one calcining zone at a substantially constant speed, wherein the gas temperature fluctuates from the setpoint at each place in the area of the flow of the catalyst precursor after half the length of the calcination zone by 5°C, and wherein the local difference in the gas temperature between any places in the area of the flow of the catalyst precursors after half the length of the calcination zone is 5°C.
Neither of these references teach or suggest the specifically recited steps of the claimed process, e.g., of the step of recirculating the calcining gas into the reheating chambers at least 10 times.

Conclusion
Applicant's amendment (i.e., the cancellation of claim 12) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 19, 2022